EXHIBIT 10.1
 
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
 
LUBIPROSTONE EXCLUSIVE MANUFACTURING AND SUPPLY AGREEMENT
 
THIS LUBIPROSTONE EXCLUSIVE MANUFACTURING AND SUPPLY AGREEMENT ("Agreement") is
made this 1st day of January 2014 (the "Effective Date"), by and between Sucampo
AG, a corporation organized and existing under the laws of Switzerland, and
having its principal office at Baarerstrasse 22, 6300 Zug, Switzerland ("SAG"),
and R-Tech Ueno, Ltd., a corporation organized and existing under the laws of
Japan and having its registered office at NBF Hibiya Bldg., 10F, 1-1-7
Uchisaiwaicho, Chiyoda-ku, Tokyo 100-0011, Japan ("RTU") (each referred to
herein as a "Party" and collectively as the "Parties").
 
WHEREAS, the affiliates of SAG have entered into the following manufacturing and
supply agreements with RTU for Lubiprostone (also known as RU-0211, SPI-0211,
and AMITIZA®): 1) RU--0211 Exclusive Manufacturing And Supply Agreement ("SPE
Agreement") dated 24th day of June 2005 between Sucampo Pharma Europe, Ltd.
("SPE") and RTU, 2) Lubiprostone Exclusive Manufacturing And Supply Agreement
("SPL Agreement") dated 23th day of February 2009 between Sucampo Pharma, Ltd.
("SPL") and RTU, 3)
 
RU-0211 Exclusive Manufacturing And Supply Agreement ("SPA Agreement")
dated 23rd day of June 2004 between Sucampo Pharmaceuticals, Inc., now known as
Sucampo Pharma Americas, LLC, (hereinafter, "SPA") and RTU, 4) Supply Agreement
("Supply Agreement") dated October 29, 2004 among Takeda Pharmaceutical Company
Limited ("Takeda"), SPA and RTU, and 5) Supply and Purchase Agreement dated
January 25, 2006, by and among SPA, Takeda and RTU ("Takeda RTU SPA Agreement");
 
WHEREAS, SAG is the Switzerland based subsidiary of Sucampo Pharmaceuticals,
Inc. and has obtained and licensed rights to certain patents, patent
applications and know-how, and certain data related to Lubiprostone, and has
developed the Product and seeks a supply source for Drug Substance and Drug
Product (defined below) for SAG clinical evaluation and commercial sale in the
SAG Territory (defined below);
 
WHEREAS, the SPA Agreement, SPE Agreement and SPL Agreement have been assigned
to SAG on September 22, 2011;
 
WHEREAS, the Parties intend that the SPA Agreement, SPE Agreement and SPL
Agreement (except that the SPL Agreement will not be superseded as it applies to
Japan) will be superseded by this Agreement and do not intend to affect any of
the provisions of the SPL Agreement (as it applies to Japan), the Supply
Agreement and Takeda RTU SPA Agreement;
 
WHEREAS, RTU has continued to demonstrate expertise in the manufacture of drug
substances and drugs for preclinical, clinical and commercial use and has in the
past supplied to SAG and its affiliates Lubiprostone for preclinical and
clinical development as well as commercial sale, and as such RTU has developed a
substantial level of expertise in the manufacture of Drug Substance and Drug
Product;
 
WHEREAS, RTU desires to be the exclusive global clinical and commercial supplier
of Drug Substance and Drug Product to SAG and its affiliates; and
 
 
1

--------------------------------------------------------------------------------

 
WHEREAS, SAG seeks to have RTU supply Drug Substance and Drug Product as further
defined herein for use in SAG clinical development and for commercial sale in
the SAG Territory and desires to have RTU be SAG's exclusive supplier of Drug
Substance and Drug Product.
 
NOW, THEREFORE, in consideration of the mutual promises herein, the Parties
agree as follows:
 
ARTICLE 1.  DEFINITIONS
 
 
Article 1.1. "Additional Formulation" means any and all formulations other than
the Initial Formulation.
 
Article 1.2. "Additional Materials" means all raw materials, resins, chemical
intermediates, components, excipients, and other ingredients and packaging
materials and supplies, needed to manufacture the Drug Substance and Drug
Product for use in SAG Territory, including costs for relevant in-bound freight.
 
Article 1.3. "API" means Lubiprostone.
 
Article 1.4. "Applicable Law" means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, or requirements of Regulatory Authorities, major national
securities exchanges or major securities listing organizations, that may be in
effect from time to time during the Term and applicable to a particular activity
hereunder.
 
Article 1.5. "Authorized Generic" means a drug product, which includes a drug
substance identical to the Drug Substance, approved by a Regulatory Authority
for SAG to manufacture but for the third company to market, sell, or distribute
such drug product with either labeling, packaging, product code, labeler code,
trade name, or trade mark that differs from SAG's Drug Product.
 
Article 1.6. "Bulk Capsule" means capsules in a bulk bottle that can be
transferred to a commercial supply bottle or blister format.
 
Article 1.7. "Certificate of Analysis" means a certificate provided by RTU to
SAG with each shipment of the Drug Substance and the Drug Product, which sets
forth:  (a) the results of any quality assurance testing; and (b) the
manufacturing date.
 
Article 1.8. "Clinical Supply" means cGMP compliant Drug Product specifically
produced and packaged for clinical studies for indications that are the subject
of Regulatory Filings within the SAG Territory.
 
Article 1.9. "Commercial Product" means Drug Product specifically produced and
packaged for commercial use and sale for indications with Regulatory Approval
within the SAG Territory in final labeling and packaging as approved incident to
the NDA.
 
Article 1.10. "Confidential Information" means all information, whether in
tangible form or not, provided by either Party to the other, including but not
limited to:  financial information, including but not limited to current and
projected financials and funding needs; information on research and development
compounds, products, and processes; trade secrets; technical know-how; formulas;
studies; regulatory submissions and records; research data and information;
sales and marketing information (including, without limitation, customer lists);
inventions; patent information and all other information pertaining to a Party's
intellectual property in any form (including but not limited to information
provided orally, electronically, or in writing).  It shall further include the
existence and nature and terms of this Agreement, and any and all attachments or
exhibits thereto.
 
2

--------------------------------------------------------------------------------

 
Article 1.11. "Drug Substance" means the Lubiprostone active ingredient, prior
to formulation as a final drug product.
 
Article 1.12. "Drug Product" means a finally formulated Lubiprostone drug
product ready as Clinical Supply or Commercial Product, as appropriate.
 
Article 1.13. "Good Manufacturing Practices" or "GMP" means quality systems and
the current good manufacturing practices applicable to the manufacture,
labeling, packaging, handling, storage, and transport of active pharmaceutical
ingredients, bulk dosage forms and packaged dosage forms, as set forth in 21
USC 351(a)(2)(B) and 21 CFR Parts 210 and 211 or any successor provisions,
Pharmaceutical Affairs Law and its related Ordinances including the Ministry of
Health, Labour and Welfare of Japan ("MHLW") Ordinance No. 179, December 24,
2004, any update thereto, and any other laws, regulations, policies, or
guidelines applicable to the manufacture, labeling, packaging, handling,
storage, and transport of pharmaceutical products in the Territory, and/or any
applicable foreign equivalents thereof, and any updates of any of the foregoing
.
 
Article 1.14. "Initial Formulation" shall mean the oral formulation of Drug
Product in soft gelatin capsules as of the Effective Date.
 
Article 1.15. "Latent Defect" means Drug Substance or Drug Product not
conforming to RTU's obligation for Drug Product pursuant to Article 2.1 and
pursuant to batch testing and release such that the related non-conformance of
Drug Substance or Drug Product is not readily discoverable based on SAG's or SAG
designee's normal incoming-goods inspections, as the case may be.
 
Article 1.16. "Lubiprostone" means the compound known as RU-0211, SPL-0211, or
SPI-0211 or Lubiprostone as described in more detail in Appendix A.
 
Article 1.17. "NDA" refers to a New Drug Application, as defined under
Applicable Law and applicable regulations promulgated thereunder, or other
appropriate marketing authorization, or any counterpart application or marketing
authorization in any country of the SAG Territory.
 
Article 1.18. "Order" means, with respect to clinical or commercial supply of
Drug Product, a written communication from SAG to RTU of SAG's need for a
particular supply period, issued in accordance with Articles 2.4, 2.5, 2.6
and 3.
 
Article 1.19. "Person" means any individual, trust (or any of its
beneficiaries), estate, partnership, limited partnership, association, limited
liability company, corporation, any other enterprise engaged in the conduct of
business or operating as a non-profit entity, however formed or wherever
organized, or any governmental body, agency or unit.
 
 
3

--------------------------------------------------------------------------------

 
Article 1.20. "Pre-mix" means […***…].
 
Article 1.21. "Product Defect" means Drug Product not conforming to RTU's
obligations for Drug Product pursuant to Article 2.1 and pursuant to batch
testing and release and includes a Latent Defect.
 
Article 1.22. "Regulatory Approval" means any and all approvals, licenses
(including product and establishment licenses), registrations, or authorizations
of any Regulatory Authority necessary to develop, manufacture, commercialize,
promote, distribute, transport, store, use, sell or market the Drug Substance or
Drug Product for use in the SAG Territory.
 
Article 1.23. "Regulatory Authority" means any national, supra-national,
regional, federal, state, provincial or local regulatory agency, department,
bureau, commission, council or other governmental entity regulating or otherwise
exercising authority over the distribution, importation, exportation,
manufacture, use, storage, transport, clinical testing or sale of the Drug
Substance or Drug Product.
 
Article 1.24. "Regulatory Filings" means, with respect to the Product in the
Territory, all applications, registrations, licenses, authorizations and
approvals (including all Regulatory Approvals), all correspondence submitted to
or received from the Regulatory Authorities (including minutes and official
contract reports relating to any communications with any Regulatory Authority)
and all supporting documents, and all data contained in any of the foregoing.
 
Article 1.25. "SKU(s)" means Stock Keeping Unit(s) in different product formats
used as the smallest unit of measure to identify manufacturing and distribution
of the Drug Product.
 
Article 1.26. "Specifications" mean the manufacturing, formulation, quality
control, packaging, labeling, shipping and storage specifications as separately
set out for Drug Substance and Drug Product in Appendix B and as updated from
time to time on mutual agreement in writing by the Parties.
 
Article 1.27. "SAG Territory" means all of the countries that are located in
North, Central and South America, including the Caribbean, and their territories
and possessions; all of the countries located in Japan, Asia and Oceania, and
their territories and possessions; and all of the countries located in EU,
Middle East, Africa, and their territories and possessions; except Japan, United
States and Canada so long as the SPL Agreement and the Supply Agreement
respectively, have not been terminated.
 
Article 1.28. "Term" means the definition set forth in Article 11.1.
 
Article 1.29. "Third Parties" means any Person other than SAG and RTU and their
respective affiliates and subsidiaries.


*Confidential Treatment Requested
 
4

--------------------------------------------------------------------------------

 
ARTICLE 2.  GENERAL TERMS OF MANUFACTURING AND SUPPLY
 
Article 2.1. Supply Agreements.  The Parties intend that the SPA Agreement, SPE
Agreement and SPL Agreement, except that the SPL Agreement shall not be
superseded as it applies to Japan, have no further effect and shall be
superseded by this Agreement.
 
Article 2.2. Supply.  Subject to the terms of this Agreement, and to the terms
and conditions of agreements related to development and commercialization of
Drug Substance and Drug Product with Third Parties, RTU agrees to manufacture
and supply the Drug Substance and the Drug Product to SAG in accordance with the
Specifications and in the Initial Formulation and SAG agrees to purchase said
Drug Substance and Drug Product in the Initial Formulation in all such
quantities as required by SAG for SAG's clinical and commercial purposes.  All
such Drug Substance and Drug Product manufactured or supplied by RTU in
accordance with this Agreement shall:
(a)  
be manufactured in accordance and in compliance with Applicable Law, including
GMP;

(b)  
be manufactured in accordance with the applicable Regulatory Filings and
Regulatory Approvals;

(c)  
upon delivery, not be adulterated or misbranded as defined by Applicable Law;

(d)  
upon delivery, have a minimal shelf life of the longer of […***…]
([…***…]) months or […***…] percent ([…***…]%) of the shelf life registered in
the underlying Regulatory Approval;

(e)  
be free from defects in materials and workmanship; and

(f)  
be in compliance with all Specifications for the Drug Substance and Drug
Product.

 
Article 2.3. Cost to Produce.  RTU, at its sole expense, will provide all labor,
utilities, equipment, personnel, facilities, raw materials and components
necessary for manufacturing, development and implementation of all appropriate
quality control measures, shipping, and storage of the Drug Substance and the
Drug Product in compliance with the Specifications and the warranties contained
in Article 9 and the Regulatory and Legal requirements of Article 7.  RTU shall
also be responsible for all process development and scale-up.  SAG, at its sole
expense, will provide all resources necessary to ship, store, and otherwise
handle such Drug Substance and Drug Product in a manner necessary to meet
applicable Regulatory and Applicable Law requirements, after delivery of the
Drug Substance and the Drug Product to SAG as described in Article 2.9.  RTU
shall purchase all Additional Materials (as referred to in the relevant
Regulatory Approvals) which are needed for the manufacture of the Drug Substance
and Drug Products as per the current regulatory files, under its own liability
and costs.  If RTU wishes to change suppliers, such change shall be subject to
SAG's prior written approval, such approval not to be unreasonably withheld,
conditioned or delayed and RTU shall bear the costs of such change including any
regulatory fees required for any Regulatory Filings by RTU or SAG
 
*Confidential Treatment Requested
 
5

--------------------------------------------------------------------------------

 
Article 2.4. Quality Assurance.  RTU, at its sole expense, will perform all
testing for compliance with the Specifications and the applicable GMPs and will
supply a chemical Certificate of Analysis with each batch of Drug Substance and
Drug Product and any other documentation required by Applicable Law
requirements.  Complete copies of all test results and/or assays will be
submitted to SAG promptly following any reasonable request therefor during the
Term.  RTU shall make available their facilities and relevant records for
inspection by the appropriate government authorities, SAG or SAG's agents for
regulatory or quality assurance purposes upon reasonable notice and at
reasonable times during normal business hours; provided, however, that the
inspection by SAG or its agents hereunder shall be within the scope of
inspection that is allowed under the relevant statutes and regulations.
 
Article 2.5. Clinical Supply; Order.  During the Term of this Agreement, SAG
shall grant RTU the exclusive right to manufacture and supply Drug Substance and
Drug Product to SAG for Clinical Supply.  During the Term of this Agreement, RTU
and SAG shall from time to time confer and agree on SAG's Clinical Supply needs
for SAG's ongoing clinical development program.  SAG shall inform RTU of its
final requirements in advance of needing Clinical Supply in such timing as RTU
shall reasonably need to duly perform its obligations hereunder, which shall
constitute SAG's Order to RTU and which, subject to the terms and conditions of
this Agreement, RTU agrees to supply.
 
Article 2.6. Commercial Supply; Exclusivity; Forecasting; Order.  During the
Term of this Agreement, SAG shall grant RTU the exclusive right to manufacture
and supply Drug Substance and Drug Product to SAG for commercial purposes
subject to appropriate marketing authorization in any country of the SAG
Territory in respect of the Drug Substance and Drug Product and subject to
Article 2.14.  Commencing from the date of filing of the first NDA for a
particular Drug Product after the Effective Date, SAG shall provide RTU in
writing a 12 month forecast of its requirements for Drug Product which forecast
will be updated quarterly until SAG's first commercial sale.  Thereafter, SAG
shall provide RTU a forecast in accordance with the following:
 
(a)  
No later than the last business day of each calendar quarter during the Term,
SAG will provide RTU with an updated twenty-four (24) month rolling forecast of
the Commercial Product to be manufactured and supplied by RTU (each a "Rolling
Forecast") for the twenty-four (24) month period commencing at the beginning of
the following month with the first six (6) months considered an Order.  Each
Rolling Forecast will be broken down for each month of such period into the
quantity (by SKU, packaging and size of Commercial Product) and shipping
dates.  The five (5) months of each Rolling Forecast will restate the balance of
the purchase order period of the prior Rolling Forecast, and the fifth month of
the Rolling Forecast will constitute the new Order for which SAG will be
obligated to purchase and take delivery of the Commercial Product.

(b)  
Except as set forth herein, all months of the Rolling Forecast other than the
first six (6) months will set forth SAG's best estimate of its requirements for
the supply of Commercial Product, and the Rolling Forecast for the months seven
(7) through twenty-four (24) of each Rolling Forecast will not be binding.

(c)  
The Rolling Forecast for the months seven (7) through twenty-four (24) of each
Rolling Forecast shall not increase or decrease, in aggregate by more than
[…***…] percent ([…***…]%) on a month-to-month basis.

(d)  
Increases or decreases in the Rolling Forecast beyond those set out in
Article 2.6(c) may be accepted by RTU at its discretion.

 
*Confidential Treatment Requested
 
6

--------------------------------------------------------------------------------

 
With regard to supply for validation required for Regulatory Filings, the batch
size and cost will be separately negotiated by SAG and RTU.
 
Article 2.7. Promotional Sample Supply.  During the Term of this Agreement, RTU
and SAG shall from time to time confer and agree on SAG's Commercial Product
supply needs for promotional purpose.  SAG shall inform RTU of its final
requirements in advance of needing promotional sample in such timing as RTU
shall reasonably need to duly perform its obligations hereunder, which shall
constitute SAG's Order to RTU and which, subject to the terms and conditions of
this Agreement, RTU agrees to supply.
 
Article 2.8. Placement and Acceptance of an Order.
(a)  
Placement.  All purchases of Clinical Supply or Commercial Products shall be
pursuant to written Orders consistent with Article 2.6(a), which shall be placed
by SAG and/or its distributors at least sixty (60) days prior to the date of
which Clinical Supply or Commercial Products shall be delivered to SAG or the
applicable distributor.  Each such purchase order will be in agreement with the
purchase order period of the most recent Rolling Forecast.  If an Order for any
month is not submitted by the above deadline, SAG will be deemed to have
submitted an Order in that month for the amount of Clinical Supply or Commercial
Product set forth in the most recent Rolling Forecast for such month.  Each
Order hereunder shall specify the desired quantities of each of the Clinical
Supply or Commercial Products, in finished forms and samples, and the delivery
dates therefore.

(b)  
Rejection.  RTU shall have ten (10) Business Days from receipt of an Order from
SAG to reject or propose to modify an Order.  RTU may only reject an Order that
(a) lists products that are not covered by this Agreement, or (b) that is in
excess of the amount permitted by Article 2.6 and Article 2.8(a).

 
Article 2.9. Delivery; Risk of Loss.  The Drug Substance and Drug Products
hereunder shall be delivered per SAG specifications for the relevant Drug
Product on or up to three (3) days before the delivery date specified in the
order accepted by RTU, subject to the release of the relevant Drug Substance or
Drug Products as per Article 2.4.  Any Drug Substance and Drug Product supplied
hereunder to SAG shall be shipped from RTU's manufacturing facility or its
contract manufacturer and delivered to a common carrier to be transported for
importation into the SAG Territory.  The identity of the common carrier and the
port of entry shall be mutually determined by the Parties in writing.  SAG or a
designated Third Party shall bear the costs for transport of the Drug Substance
or Drug Product from the port of entry and will be invoiced directly by the
carrier.  The quantity of each Drug Substance or Drug Product actually delivered
by RTU with respect to each accepted Order shall not exceed a range of […***…]
percent ([…***…]%) up to […***…] percent ([…***…]%) of the quantity of the
relevant Drug Substance or Drug Product specified in the Order, unless agreed
differently by SAG or its designated Third Party.  Delivery documents shall
include Order, quantity, copy of the Certificate of Analysis, items codes and
description, lot number, expiry date of Drug Substance or Drug Products, number
of shippers, weight, and number of pallets.  Title and risk of loss shall pass
to SAG at the time the goods are delivered to SAG or its designee, and SAG shall
assume all responsibility for and costs associated with the goods upon such
delivery.
 
*Confidential Treatment Requested
 
7

--------------------------------------------------------------------------------

 
Article 2.10. Inventory; Reports.  On a monthly basis, RTU shall provide SAG
with a report detailing present inventory of Drug Substance and Drug Product,
along with RTU's schedule for production for the succeeding three months.  In
the event that Drug Substance or Drug Product available to SAG is in short
supply, RTU shall notify SAG of such shortage as soon as possible.  In the event
there is a short supply of Drug Substance or Drug Product and RTU cannot supply
Drug Substance or Drug Product to SAG in an amount equal to SAG's firm order,
then RTU (i) shall indemnify SAG for any loss, including but not limited to loss
of profit, arising from such shortage of Drug Substance or Drug Product and
(ii) shall allocate available Drug Substance or Drug Product to SAG in each
month that such a shortfall exists (and in each month thereafter until the
shortfall to SAG is remedied) in an amount equal to the Drug Substance or Drug
Product of (a) the amount of available Drug Substance or Drug Product for that
month, and (b) a fraction the numerator of which is (i) the aggregate of firm
orders made by SAG over the subsequent twenty-four (24) month period including
the shortfall month and the denominator of which is (ii) the sum of (x) the
aggregate quantity of firm orders made by SAG over the subsequent twenty-four
(24) month period including the shortfall months and (y) the aggregate quantity
of Drug Substance or Drug Product over the same twenty-four (24) month period
required by other licensees outside the SAG Territory by reference to firm
orders placed with RTU for such licensees' requirements outside the SAG
Territory.
 
Article 2.11. Non-Exclusivity.  Nothing in this Agreement shall prohibit RTU,
either clinically or commercially, from manufacturing or supplying, either on
its behalf or for any third party, drug products containing the Drug Substance,
or drug products containing different active ingredients which require the same
reagents as the production of Lubiprostone, either in the SAG Territory or in
other parts of the world; provided, however, that RTU shall be prohibited from
supplying the Drug Substance or the Drug Products in the SAG Territory or to
those that induce or facilitate sale in the SAG Territory of the Drug Substance
or the Drug Products by any party other than SAG.
 
Article 2.12. Performance Issue.  If either Party becomes aware of any issue
that may materially impact RTU's ability to fulfill its obligations under this
Agreement, it shall immediately notify the other Party and both Parties shall
confer in good faith in order to address such issue.
 
Article 2.13. Manufacturing Changes.  Upon consultation with SAG, RTU assumes
any and all responsibility to make changes to the manufacturing processes, test
methods, etc. for the manufacture of Additional Materials, Drug Substance and
Drug Products at the manufacturing location, not specific to the Drug Substance
and Drug Product, and will solely bear all expenses related thereto.  For
changes that are not required by a Regulatory Authority, including but not
limited to reformulations of the Drug Substance or Drug Product, addition of new
strengths to the Drug Product, new presentations and formats of the Product that
negatively impacts SAG's commercialization of the Product, then RTU shall
indemnify SAG or its designee for any loss, including but not limited to loss of
profit, arising from such change.
 
 
8

--------------------------------------------------------------------------------

 
Article 2.14. Back-up Supplier.  Notwithstanding Article 2.2, SAG may elect to
qualify a back-up supplier ("Back-Up Supplier") reasonably acceptable to RTU for
any Authorized Generic, Additional Formulation or the supply of Drug Substance
and Drug Product which acceptance shall not be unreasonably withheld,
conditioned or delayed in the event that RTU is unable, or determines that it
will be unable, to produce Drug Substance or Drug Product in accordance with
SAG's Orders or Specifications, Authorized Generic or Additional
Formulation.  For such purpose, RTU shall grant to such Back-Up Supplier a
non-exclusive, royalty-free, license under the patent rights and know-how owned
by RTU to manufacture Drug Substance and Drug Product, Authorized Generic or
Additional Formulation solely as the Back-Up Supplier pursuant to the terms of
this Agreement.  Further, RTU shall promptly provide, at such times and
locations as may reasonably be requested by SAG, and at SAG's expense at
reasonable consulting rates, cooperation to enable the Back-Up Supplier to
establish such manufacturing capability.  Notwithstanding anything to the
contrary in this Agreement, if RTU recovers the ability to produce Drug
Substance and Drug Product in accordance with SAG's Orders or Specifications,
Authorized Generic or Additional Formulation and at the same terms as the
Back-Up Supplier, RTU shall promptly notify SAG and SAG shall cause the Back-Up
Supplier to cease manufacturing and supplying Drug Substance and Drug Product,
Authorized Generic or Additional Formulation within thirty (30) business days,
and SAG shall not purchase from the Back-Up Supplier after such thirtieth
business day any Drug Substance or Drug Product, Authorized Generic or
Additional Formulation.  RTU shall indemnify SAG or its designee for any loss,
including but not limited to loss of profit, arising from SAG's cancellation of
the supply from the Back-Up Supplier.
 
Article 2.15. Maintenance of Inventory.  In furtherance of Article 2.10, RTU
agrees to maintain at least a six (6) month inventory of Drug Substance and at
least a six (6) month inventory of Bulk Capsule.  RTU shall ensure the inventory
of Drug Product has an expiration date of at least twenty-four (24) months at
all times; provided however, that if the shelf life approved by the FDA is less
than thirty-six (36) months, the shelf life shall be such period minus ten
(10) months, but in no event less than fourteen (14) months.
 
ARTICLE 3.  ADDITIONAL SERVICES
 
Article 3.1. Laboratory and Regulatory Consulting.  From time-to-time, under
this Agreement, SAG may request performance of "Additional Services" by RTU,
which may include without limitation (i) the formulation and/or process
development of Drug Substance and/or Drug Product, or (ii) regulatory consulting
in connection with RTU's supply of such Drug Substance and/or Drug Product.  The
resulting work products of Additional Services shall be defined as
"Deliverables".
 
Article 3.2. Placement and Acceptance of an Order for Additional Services.
(a)  
Placement.  SAG shall place an Order for Additional Services at least thirty
(30) days prior to the date of which Deliverable shall be due to SAG.

(b)  
Acceptance.  RTU shall have ten (10) Business Days from receipt of an Order for
Additional Services from SAG to reject or propose to modify such Order.  If such
Order is not rejected it shall be deemed accepted and RTU shall, subject to the
terms and conditions of this Agreement, be obligated to supply it by its terms.

 
Article 3.3. Performance of Additional Services.  RTU shall perform Additional
Services in accordance with the terms of this Agreement, the Order, and all
Applicable Laws.  RTU shall provide, at its own expense, a place of work and all
equipment, tools, and other materials necessary to complete the Order.  In
performing the Additional Services, RTU shall not utilize the intellectual
property of a third party or incorporate know-how owned by any third party
without first obtaining SAG's prior written approval.  RTU shall not initiate
any Additional Services prior to execution of the applicable Order by the
Parties.
 
 
9

--------------------------------------------------------------------------------

 
Article 3.4. Change Proposals.  Upon receipt of proposal from SAG to change the
terms of an Order for Additional Services (a "Change Proposal"), RTU shall
promptly provide (i) any information requested in such proposal, and (ii) its
written acceptance or rejection of the proposal.  RTU may not reject any Change
Proposal that does not materially shorten the delivery or performance schedule
or materially alter the Additional Services or Deliverables, and may not
unreasonably reject any other Change Proposal.  The Order shall be revised
accordingly and authorized by the Parties involved, including any change in fees
and costs caused by or resulting from such Change Proposal.
 
Article 3.5. Acceptance of Additional Services and/or Deliverables.  SAG shall
have the right to inspect RTU's progress of the Additional Services or
preparation of Deliverables in accordance with a schedule set forth in the
applicable Order.  SAG shall have the right to accept or reject the Service
and/or Deliverable, or any portion thereof, in writing, within five (5) Business
Days from the date of such inspection or the receipt of the Services and/or
Deliverables at the conclusion of the Additional Services, as the case may
be.  Such acceptance or rejection shall be consistent with the criteria set
forth in the Order.  If SAG does not reject in writing within five (5) Business
Days, the Additional Service and /or Deliverable shall be considered accepted by
SAG.  Within five (5) Business Days, SAG shall clearly state in writing the
reasons for any rejection, and within five (5) Business Days of receipt of
rejection, RTU shall present a corrective plan of action to SAG.  Upon approval
by SAG, RTU, at no additional cost to SAG, shall make corrections, and where
applicable RTU shall resubmit the corrected Additional Service or Deliverable to
SAG.
 
ARTICLE 4.  PRICING AND PAYMENT
 
Article 4.1. Clinical Supply Price.  In consideration for RTU's supply of Drug
Product for Clinical Supply, SAG shall pay such amount as set forth in
Article 4.3 if there is Commercial Product available and can be produced and
packaged for Clinical Supply; otherwise, the price for Clinical Supply shall be
separately agreed upon between the Parties taking into account that production
cost for Clinical Supply will inevitably be higher than
otherwise.  Notwithstanding the foregoing, purchase price for placebo shall be
[…***…].
 
Article 4.2. Promotional Supply Price.  The Promotional samples described in
Article 2.6 shall be supplied at prices set forth in Article 4.1.
 
Article 4.3. Commercial Cost of Goods.  In consideration for RTU's supply of
Commercial Product hereunder,
(a)  
SAG shall pay […***…] JPY/capsule including […***…] for […***…] count bottles.

(b)  
In the event, reimbursement price in any country in the SAG Territory is less
than or equal to $[…***…]/day, the following prices shall apply to an Order for
supply to that country:



 
*Confidential Treatment Requested
 
10

--------------------------------------------------------------------------------

 
Production Stage
Price
[…***…]
¥[…***…]
[…***…]
¥[…***…]
[…***…]
¥[…***…]

 
In the event the Commercial Cost of Goods falls under the price set forth in
Article 4.3(b), SAG agrees to the following terms and conditions:  1) the
minimum batch shall be the equivalent of […***…] capsules, 2) shipping terms for
delivery shall be FOB shipping point or FCA shipping point, and 3) in the event
the container that contained the […***…] is not returned to RTU, SAG shall pay
RTU the replacement cost of such container.  Notwithstanding the terms above, in
the event of significant economic changes, including those with regards to the
price of Lubiprostone, the Parties shall meet and discuss in good faith about
modifications to the Commercial Cost of Goods in accordance with Article 13.1
below.
 
Article 4.4. Formulation Other Than Initial Formulation.  Notwithstanding
anything to the contrary contained in this Article 4, the Parties shall meet and
discuss in good faith the Clinical Supply Price and the Commercial Supply Price
for any and all formulations other than the Initial Formulation and matching
placebo in accordance with Article 13.1 below.  In the event the Parties cannot
agree upon the Clinical Supply Price and the Commercial Supply Price for the
Additional Formulation, SAG may use a qualified Back-Up Supplier for the
manufacture of the Additional Formulation in accordance with Article 2.14.
 
Article 4.5. Terms of Payment.  Any payments due hereunder shall be made within
[…***…] ([…***…]) days of receipt of an invoice.  Payment may be made by wire
transfer or other suitable means agreed upon by the Parties.
 
Article 4.6. Shipping Terms.  All payments for Drug Substance and Drug Product
supplied hereunder are inclusive of all cost, insurance and freight
(CIF) necessary for delivery to SAG as described in Article 2.8 and title and
risk of loss shall pass to SAG upon delivery to SAG or its designee .
 
Article 4.7. Non-conforming Shipments.  SAG or its designee will have a period
of thirty (30) business days from the date of its receipt of a shipment of Drug
Product to inspect and reject such shipment for non-conformance with the
obligations under this Article 4.7 and the obligations of RTU pursuant to
Article 2.2 including the Specifications based on SAG's normal incoming-goods
inspections procedures, by providing RTU with written notice of rejection for
any Product Defect within such period of thirty (30) business days together with
samples of the non-conforming Drug Products in the relevant shipment for
testing.  In the case of Product with Latent Defects, SAG or its designee will
promptly, and in no event more than thirty (30) business days of SAG knowing of
any such Latent Defect, notify RTU of such Latent Defect; provided however, that
any Latent Defect must be notified no later than one (1) month following the
expiry date of the applicable Drug Product, together with samples of the
non-conforming Drug Products in the relevant shipment for testing.  If RTU
determines that such shipment did conform to the warranties of RTU for Drug
Product pursuant to Article 2.2 including the Specifications and did conform to
documented batch testing and release, the Parties will submit samples of such
shipment to a mutually acceptable independent laboratory


 
*Confidential Treatment Requested
 
11

--------------------------------------------------------------------------------

 
for testing.  If such independent laboratory determines that the shipment
conformed to the obligations of RTU for Drug Product pursuant to Article 2.2
including the Specifications and conformed to batch testing and release and was
not affected by a Product or Latent Defect, SAG or its designee will bear all
expenses of shipping and testing by such independent laboratory of such shipment
samples.  If RTU or such independent laboratory confirms that such shipment did
not meet the obligations of RTU for Drug Product pursuant to Article 2.2
including the Specifications and did not conform to documented batch testing and
release, RTU will, as soon as practicable, give SAG or its designee a credit for
any amount paid with respect to that portion of the Drug Product which does not
conform and will bear all of SAG's expenses of returning such Drug Product to
RTU or its nominee.  RTU or SAG, as directed by RTU, will dispose of any
non-conforming portion of any shipment, at RTU's expense.  The costs of the
activities of any such independent laboratory will be borne by the Party in
error.
 
ARTICLE 5.  CONFIDENTIALITY
 
Article 5.1. General Obligation.  In order that each Party may provide
appropriate products and services, each has, and will continue to provide the
other with, certain Confidential Information prepared by or on behalf of and
belonging to the "Disclosing Party." The "Receiving Party" shall maintain
Confidential Information in confidence and shall not, without Disclosing Party's
written authorization, disclose to any Person any Confidential
Information.  Receiving Party shall not use Confidential Information for any
purpose except for the purposes delineated in this Agreement and for the
Disclosing Party's benefit.
 
Article 5.2. Exceptions.  Article 5.1 shall not apply to any information
(1) that was in Receiving Party's possession prior to receipt from Disclosing
Party, (2) that was in the public domain at the time of receipt from Disclosing
Party, (3) that becomes part of the public domain without breach of any
obligation of confidentiality to Disclosing Party, (4) that is lawfully received
by Receiving Party from a third party independent of Disclosing Party that has
no obligation of confidentiality to Disclosing Party, or (5) that is required by
law to be disclosed.
 
Article 5.3. Notice; Return of Confidential Information.  Receiving Party shall
provide immediate notice to Disclosing Party of any request or demand for
Disclosing Party's Confidential Information, or any request or demand for
information pertaining to the subject matter of this Agreement.  Upon written
request, Receiving Party shall promptly provide to Disclosing Party all
Confidential Information provided to Receiving Party or prepared by Receiving
Party on Disclosing Party's behalf in connection with this agreement.
 
Article 5.4. Irreparable Harm.  The Parties mutually acknowledge and agree that
Confidential Information disclosed under this Agreement is valuable principally
because of its confidential nature, and so any improper disclosure of
Confidential Information will represent irreparable harm that cannot be
adequately compensated monetarily.
 
Article 5.5. Term.  This Article 5 confidentiality provision in all events shall
remain in effect for ten (10) years following any disclosure made
hereunder.  Notwithstanding the foregoing, however, any trade secret disclosed
to either Party, shall be held in strict confidence in perpetuity or until said
trade secret is publicly disclosed through no fault of the receiving Party.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE 6.  INTELLECTUAL PROPERTY
 
Article 6.1. Ownership.
 
(a)  
Prior to each Order placed hereunder, and in compliance with any existing
agreements between the Parties as of the date of each Order, each Party shall
retain all right, title and interest in its intellectual property, including
without limitation information, improvements, developments, inventions, patents,
trade secrets and know-how, and Confidential Information ("Intellectual
Property").

 
(b)  
RTU shall retain sole rights to any data processes, software (including codes),
technology, means and know-how developed by RTU which relate solely to
manufacture and supply processes and its refinement/improvement and which do not
utilize SAG's Intellectual Property.

 
(c)  
SAG shall retain sole rights to any know-how developed for SAG in (i) the
production of Drug Substance and Drug Product and/or (ii) Additional Services
and/or Deliverables, which are prepared or submitted to SAG by RTU under this
Agreement.

 
(d)  
RTU will disclose to SAG (in accordance with Article 13.7 (Notices) hereunder)
within ten (10) business days of occurrence, any and all inventions, discoveries
and/or improvements utilizing SAG Intellectual Property
("Inventions").  Ownership of such Inventions shall be negotiated by the Parties
in good faith in compliance with each Party's Intellectual Property obligations
to any third party at the time of Invention.

 
Article 6.2. Grant of Limited License.  Subject to the terms and conditions of
this Agreement, each Party hereby grants to the other Party a non-exclusive,
non-transferable license to the extent, and only to the extent, necessary to
perform this Agreement.  All rights and licenses not granted herein are reserved
to each Party, and no other rights or licenses are granted or will be deemed to
be granted to the other Party (whether by implication, estoppel or
otherwise).  Without limiting the generality of the foregoing, RTU retains the
right to manufacture the Drug Substance and the Drug Product, and to permit
third parties to manufacture the Drug Substance and the Drug Product, both in
and out of the SAG Territory, subject, however, to the provisions of
Article 2.14.
 
ARTICLE 7.  REGULATORY & LEGAL
 
Article 7.1. Compliance.  RTU shall at all times remain in substantial
compliance, with all applicable laws, regulations and guidelines that apply to
the manufacturing and supply contemplated hereunder.
 
Article 7.2. Records.  RTU shall keep accurate written records in substantial
compliance with all Applicable Law that apply to the manufacturing and supply
contemplated hereunder.  Such records will be made available to SAG on
reasonable request for inspection, to the same extent that they would be
available to an appropriate governmental inspector, during normal business
hours.  Records shall be maintained for the period of time required by
applicable laws or regulations, or if there is no period of time specified by
such laws or regulations, for three (3) years following the respective dates of
records.
 
 
13

--------------------------------------------------------------------------------

 
Article 7.3. Authorization of the Manufacturing Facility by Regulatory
Authority.  RTU shall be responsible for providing information that may be used
in, or referenced by, an application filed by SAG with the applicable Regulatory
Authority for purposes of ensuring that the RTU manufacturing facility is
authorized to manufacture the Drug Substance and Drug Product to be supplied
under this Agreement.  SAG shall have no obligation to purchase any Drug Product
from RTU if they are produced in a manufacturing facility that is not, in any
material respect, in compliance with all Applicable Law.
 
Article 7.4. Regulatory Audits; Notice of Audit.  RTU shall make its facilities,
records and personnel available to the Regulatory Authority as may be needed for
compliance with the applicable laws, rules and regulations enforced by such
authority.  RTU shall advise SAG in writing immediately if:
(a)  
an agent of any regulatory body having jurisdiction over the manufacture or
distribution of the Drug Product makes an inquiry about the Drug Product or
visits RTU's manufacturing facility for the Drug Product, and shall specify
what, if any, inquiry was made; or

(b)  
any Regulatory Authority takes action against RTU on any issue related directly
or indirectly to the manufacturing or distribution of the Drug Product.

 
Article 7.5. Drug Master File.  RTU shall produce and maintain a drug master
file for Drug Substance made under this Agreement, which shall contain all
information necessary to comply with the applicable Regulatory Authority, and
all U.S. Pharmacopoeia standards with respect to the applicable manufacturing
processes and Drug Product.
 
Article 7.6. Import/Export Issues.  RTU shall be responsible for (i) obtaining
all governmental permits, consents and approvals which are required in order to
export Drug Substance and Drug Product from the country of origin, and
(ii) making any required notifications or other filings (whether before or after
shipment) which are required in connection with the exportation of Drug
Substance and Drug Product from the country of origin.
 
Article 7.7. Quality Agreements.  The Parties shall negotiate an appropriate
quality agreement within three months from the Effective Date to replace the
existing quality agreements supporting the SPA Agreement, SPE Agreement and SPL
Agreement except that the SPL Agreement will not be superseded as it applies to
Japan so long as the SPL Agreement has not been terminated..
 
ARTICLE 8.  REPRESENTATIONS & WARRANTIES OF SAG
 
Article 8.1. Organization.  SAG represents and warrants to RTU that it is a
corporation duly organized, validly existing, and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation.
 
Article 8.2. Authority.  SAG represents and warrants that it:  (a) has the right
to enter into this Agreement; (b) has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder; and (c) has by
all necessary corporate action duly and validly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder.
 
 
14

--------------------------------------------------------------------------------

 
Article 8.3. No Conflicts.  SAG represents and warrants to RTU that it has not
and will not during the Term of this Agreement enter into any agreement which
conflicts with or which will result in any breach of, or constitute a default
under, any note, security agreement, commitment, contract or other agreement,
instrument or undertaking to which it is a party.
 
Article 8.4. Insurance.  SAG represents that it will at all times maintain
commercially reasonable levels of insurance, including general liability
insurance, in light of their responsibilities hereunder.  SAG shall provide RTU
with certificates of insurance upon RTU's written request for the same.
 
Article 8.5. Obligations of Confidentiality.  SAG represents and warrants that
any and all employees and other affiliated persons, including subcontractors,
who will be involved in performing this Agreement are bound, or will be bound
prior to performing any work, by a proprietary information and technology
agreement in favor of RTU, consistent with the obligations of Article 5,
pursuant to which such employee or other person is obligated to confidentiality.
 
ARTICLE 9.  REPRESENTATIONS AND WARRANTEES OF RTU
 
Article 9.1. Organization.  RTU represents and warrants to SAG that it is a
corporation duly organized, validly existing, and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation.
 
Article 9.2. Authority.  RTU represents and warrants that it:  (a) has the right
to enter into this Agreement; (b) has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder; and (c) has by
all necessary corporate action duly and validly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder.
 
Article 9.3. No Conflicts.  RTU represents and warrants to SAG that it has not
and will not during the Term of this Agreement enter into any agreement which
conflicts with or which will result in any breach of, or constitute a default
under, any note, security agreement, commitment, contract or other agreement,
instrument or undertaking to which it is a party.
 
Article 9.4. Insurance.  RTU represents that it will at all times maintain
commercially reasonable levels of insurance, including general liability
insurance, in light of their responsibilities hereunder.  RTU shall provide SAG
with certificates of insurance upon SAG's written request for the same.
 
Article 9.5. Qualified Personnel.  RTU warrants that it will at all times use
appropriately qualified personnel, having the appropriate levels of training and
skill, to fulfill its obligations arising under this Agreement.
 
Article 9.6. Regulatory and Legal Compliance.  RTU hereby warrants that its
facilities and processes supplied hereunder substantially comply with, or will
substantially comply with at all relevant times, all applicable legal and
regulatory requirements necessary to fulfill its obligations under this
Agreement, including without limitation, securing and maintaining any necessary
certificates or permits.
 
 
15

--------------------------------------------------------------------------------

 
Article 9.7. Obligations of Confidentiality.  RTU represents and warrants that
any and all employees and other affiliated persons, including subcontractors,
who will be involved in performing this Agreement is bound, or will be bound
prior to performing any work, by a proprietary information and technology
agreement in favor of SAG, consistent with the obligations of Article 5,
pursuant to which such employee or other person is obligated to confidentiality.
 
Article 9.8. Process and Product Warranties.  RTU warrants and represents that:
 
(a)  
Drug Product sold by RTU to SAG hereunder shall (i) materially comply with the
Specifications for Drug Product, and (ii) materially conform with the
information shown on the Certificate of Analysis provided for the particular
shipment;

(b)  
no Drug Product sold by RTU to SAG hereunder shall be adulterated or misbranded
within the meaning of the Applicable Law, as amended and in effect at the time
of shipment; provided, however, that this paragraph shall not apply to, and RTU
shall have no responsibility for, misbranding caused directly by SAG as a result
of labels or package texts specified or provided by SAG for the Drug Product;
and RTU shall have no responsibility for issues of regulatory and legal
compliance that are the responsibility of SAG, including but not limited to
(1) maintaining a complete and valid NDA for the product, (2) ensuring that the
product specifications are consistent with the NDA, and (3) ensuring that the
product is stored and distributed in the SAG Territory in a manner that does not
result in its becoming adulterated, misbranded, or otherwise in violation of
law.

 
Article 9.9. Continuity of Supply.  The Parties acknowledge that continuous
supply of Drug Substance and Drug Product are of critical importance to the
commercial interests of both Parties, and accordingly, RTU shall use
commercially reasonable efforts to maintain the continuity of supply, and SAG
shall reasonably cooperate with RTU (including but not limited to providing
forecasts pursuant to Article 2.5 of this Agreement), so that Drug Substance and
Drug Product be supplied continuously during the Term of this Agreement.  RTU
shall maintain a safety stock of active Drug Substance equal to six (6) months
of forecast demand based on SAG's most recent Rolling Forecast RTU shall
maintain a safety stock of Additional Materials to support the Drug Product
manufacture and packaging equal to three (3) months of forecast demand based on
SAG's most recent Rolling Forecast.
 
ARTICLE 10.  INDEMNIFICATION
 
Article 10.1. RTU's Obligation.  RTU shall defend, indemnify and hold SAG, and
the respective officers, directors and employees of each, harmless from and
against any and all claims, demands, losses, damages, liabilities (including
without limitation product liability), settlement amounts, cost or expenses
whatsoever (including reasonable legal fees and costs and court costs) arising
from or relating to any claim, action or proceeding made or brought against such
person by a third party as a result of RTU's negligence, willful misconduct or
breach of this Agreement (including, without limitation, RTU's failure to comply
with the Specifications, any breach by RTU of the warranties contained in
Article 9, or otherwise any breach of the provisions of this Agreement by
RTU).  RTU shall have no obligation under this clause to indemnify SAG for
claims described in Article 10.2.  For the avoidance of doubt with regard to
product liability claims relating to Drug Substance and Drug Product, RTU's
indemnification of SAG hereunder shall extend only to matters of drug quality.
 
 
16

--------------------------------------------------------------------------------

 
Article 10.2. SAG's Obligation.  SAG shall defend, indemnify and hold RTU and
the respective officers, directors and employees of each harmless from and
against any and all claims, demands, losses, damages, liabilities (including
without limitation product liability), settlement amounts, cost or expenses
whatsoever (including reasonable legal fees and costs and court costs) arising
from or relating to any claim, action or proceeding made or brought against such
person by a third party as a result of (1) SAG's negligence, willful misconduct
or any breach of the terms of this Agreement (including any of its
representations and warranties set forth therein), (2) the manufacture and
delivery to SAG of Drug Substance and Drug Product done in accordance with the
Specifications, warranties and provisions of this Agreement, and/or (3) the
investigation, administration, use, sale, marketing, promotion, advertising,
storage, distribution, and any other activity with respect to the Drug Substance
and the Drug Product that is the responsibility of SAG under this
Agreement.  SAG shall have no obligation under this clause to indemnify RTU for
claims described in Article 10.1.  For the avoidance of doubt with regard to
product liability claims relating to Drug Product, SAG's indemnification of RTU
hereunder shall extend only to matters inherent to the Drug Substance.
 
Article 10.3. Notice; Defense of Claims.  In the event of any claim, action or
proceeding for which a person is entitled to indemnity hereunder, the Person
seeking indemnity ("Claimant") shall promptly notify the relevant party
("Indemnitor") in reasonable detail in writing the factual basis for such claim,
action or proceeding and the amount of the claim; provided, however, that any
delay by the Claimant in giving such notice shall not relieve the Indemnitor of
its obligations under this Agreement except and only to the extent that the
Indemnitor is materially damaged by such delay.  The Indemnitor shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Claimant in its reasonable judgment; provided, however,
that any Claimant may, at its own expense, retain separate counsel to
participate in such defense.  The Claimant shall not settle, compromise,
discharge or otherwise admit to any liability for any claim or demand for which
it is indemnified without the prior written consent of the Indemnitor (which
consent shall not be unreasonably withheld or delayed).  The Indemnitor shall
not settle, compromise, discharge or otherwise admit to any liability for any
claim or demand on a basis that would adversely affect the future activity or
conduct of the Claimant without the prior written consent of the Claimant.
 
ARTICLE 11. TERM AND TERMINATION
 
Article 11.1. Term.  This Agreement shall become effective as of the date hereof
and remain in full force and effect for ten (10) years from the Effective Date
with an automatic renewal for ten (10) years, unless otherwise earlier
terminated by mutual written agreementor by the provisions set forth below.
 
Article 11.2. Termination for Cause.  In addition to any other rights or
remedies a Party may have, either Party may terminate this Agreement upon the
occurrence of any of the following events of default which is not cured within
sixty (60) days after written notice thereof is received by the other Party:
 
 
 
17

--------------------------------------------------------------------------------

 
(a)  
breach by the other Party of any of its material obligations hereunder; or

(b)  
should the other Party become subject of proceedings involving bankruptcy,
receivership, administration, insolvency, moratorium of payment reorganization
or liquidation, or make any assignment for the benefit of the creditors or any
equivalent measures in any relevant jurisdiction.

 
Article 11.3. Survival of Certain Rights and Obligations.  The obligations under
Article 5, Article 6, Article 8, Article 9, Article 10, this Article 11.3 and
Article 12 shall survive any expiration or other termination of this Agreement
in accordance with their terms.
 
ARTICLE 12.  DISPUTE RESOLUTION
 
Article 12.1. Negotiation.  The Parties agree to consult and negotiate in good
faith to try to resolve any dispute, controversy or claim, of any nature or
kind, whether in contract, tort or otherwise, that arises out of or relates to
this Agreement.  No formal dispute resolution shall be used by either Party
unless and until the chief executive officers of each Party shall have attempted
to meet in person to achieve such an amicable resolution.
 
Article 12.2. Arbitration.  Any dispute, controversy or claim that arises out of
or relates to this Agreement that is not resolved under Article 12.1 shall be
settled by final and binding arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce ("ICC") in effect on the
Effective Date, as modified by Article 12.3 below.  Judgment upon the award
rendered by the arbitrators may be entered in any court of competent
jurisdiction.  The place of arbitration shall be Paris, France unless another
location is agreed upon between the parties and arbitrators.  The arbitration
shall be conducted in the English language by three (3) neutral arbitrators
selected by mutual agreement of the Parties or, if that is not possible within
thirty (30) days of the initial demand for such arbitration, by the ICC.  At
least one (1) arbitrator shall have knowledge of and experience in the ethical
pharmaceutical industry.
 
Article 12.3. Special Rules.  Notwithstanding any provision to the contrary in
the ICC's Rules of Arbitration, the Parties hereby stipulate that any
arbitration hereunder shall be subject to the following special rules:
(a)  
The arbitrators may not award or assess punitive damages against either Party;
and

(b)  
Each Party shall bear its own costs and expenses of the arbitration and shall
share equally the fees and costs of the arbitrators, subject to the power of the
arbitrators, in their sole discretion, to award all such reasonable costs,
expenses and fees to the prevailing Party.

 
ARTICLE 13.  MISCELLANEOUS
 
Article 13.1. Changed Circumstances.  The Parties recognize that the obligations
of this Agreement may run for many years in the future.  In the event of any
material change in circumstances, the Parties shall meet and confer in good
faith in order to try and find a solution that accommodates the interests of
both Parties.  RTU acknowledges that SAG will enter into one or more agreements
with third parties for the purpose of commercial sale of Lubiprostone in the SAG
Territory, and in the event that such third parties raise concerns or place
demands on SAG concerning matters pertaining to this Agreement, RTU shall work
with SAG to resolve such concerns or demands, including amending this Agreement,
as may be commercially appropriate or necessary.  SAG acknowledges that RTU will
enter into agreements with third parties for the purpose of procuring various
materials necessary for RTU to manufacture and supply Lubiprostone hereunder,
and in the event that such third parties raise concerns or place demands on RTU
that will result in increase of manufacturing costs, SAG shall work with RTU to
resolve such concerns or demands, including amending this Agreement, as may be
commercially appropriate or necessary.
 
 
18

--------------------------------------------------------------------------------

 
Article 13.2. Subcontracting.  RTU may subcontract its obligations hereunder
with the consent of SAG, which shall not be unreasonably withheld, conditioned
or delayed; provided, however, that RTU shall assume complete responsibility for
the acts of its subcontractor and agrees to make SAG whole for any act or
omission not in compliance with the provisions of this Agreement of RTU's
subcontractor that damages SAG as if the act or omission were RTU's.
 
Article 13.3. Entire Agreement.  This Agreement, together with the Appendices
attached hereto, constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes the Term Sheet and any and all other
previous proposals or agreements, oral or written, and all negotiations,
conversations or discussions heretofore between the Parties related to the
subject matter of this Agreement.
 
Article 13.4. Independent Contractor; No Agency.  This Agreement shall not be
construed to create an employment or agency relationship between the
Parties.  This Agreement is not intended to create any agency relationship of
any kind; the Parties agree not to contract any obligations in the name of the
other or to use each other's credit in conducting any activities under this
Agreement.  Each Party is solely responsible for the payroll taxes, workman's
compensation insurance, and any other benefits owed to their own employees.
 
Article 13.5. Assignment.  Upon written approval of the other Party, which
approval shall not unreasonably be withheld or delayed, a Party may assign or
otherwise transfer its rights and obligations under this Agreement to any
successor in interest (by merger, share exchange, combination or consolidation
of any type, operation of law, purchase or otherwise), provided that such
assignee or successor agrees to be bound by the terms hereof.  Notwithstanding
anything contained in this Article, this Agreement shall be assigned from SAG to
any entity which acquired, or otherwise succeeded in interest in, all or
substantially all of the assets in relation to Lubiprostone, and such entity
shall be bound by this Agreement.  For the avoidance of doubt, the Parties
acknowledge that SAG is entering into this Agreement on the basis of RTU's
special expertise in manufacturing the Drug Substance and Drug Product, and so
SAG may withhold their approval of a proposed assignment if the proposed
successor does not have reasonably comparable expertise.
 
Article 13.6. Governing Law.  This Agreement shall be construed in accordance
with New York law, excluding its choice of law provisions.
 
Article 13.7. Notices.  All notices or other communications to a Party required
or permitted hereunder shall be in writing and shall be delivered personally or
by telecopy (receipt confirmed) to such Party (or, in the case of an entity, to
an executive officer of such Party) or shall be given by certified mail, postage
prepaid with return receipt requested, addressed as follows:


 
19

--------------------------------------------------------------------------------

 
 
if to SAG:
Sucampo AG

Baarerstrasse 22
6300 Zug
Switzerland
Attention: VP, Operations and Finance
Email:  asmith@sucampo.com
 
and if to RTU:
R-Tech Ueno, Ltd.
Hibiya Bldg., 10F, 1-1-7 Uchisaiwaicho
Chiyoda-ku, Tokyo 100-0011,
Japan
Attention: Director, Office of the President
Facsimile number: 81-3-3596-8023
 
Article 13.8. Severability.  If a court of competent jurisdiction holds any
provision of this Agreement invalid, the remaining provisions shall nonetheless
be enforceable according to their terms.  Further, if any provision is held to
be overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and shall be enforced as amended.
 
Article 13.9. Waiver, Discharge, etc.  This Agreement may not be released,
discharged, abandoned, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the Parties by their duly
authorized representatives.  The failure of either Party to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of either Party after any such failure
to enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.  No
inspection or acceptance, approval, acquiescence, or payment by SAG with respect
to non-conforming Drug Product shall relieve RTU from any portion of its
warranty obligations hereunder unless expressly agreed by SAG in writing.
 
Article 13.10. Titles and Headings; Construction.  The titles and headings to
Articles herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the party causing this
Agreement to be drafted.
 
Article 13.11. Benefit.  Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the Parties or their respective
permitted successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Article 13.12. Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each Party and delivered to the other Party.


 
 
20

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the Parties has caused this Exclusive Supply
Agreement to be executed in the manner appropriate to each, effective as of the
date first above written.
 


 
R-TECH UENO, LTD.
 
SUCAMPO AG
 
By:
   
By:
 
 
Yukihiko Mashima, M.D., PhD.
   
Peter Greenleaf
 
President
    President

 
 
 
 
21

--------------------------------------------------------------------------------

 
Appendix A
Description of Lubiprostone
 
 
Generic name:
lubiprostone
Chemical names:
[…***…]
Code name:
Lubiprostone
CAS No.:
333963-40-9 (bicyclic type)
or
136790-76-6 (monocyclic type
Structural Formula:
[…***…]
 

 
 
 
 
 
*Confidential Treatment Requested
 
A-1

--------------------------------------------------------------------------------

 
Appendix B
Specifications for Lubiprostone
Drug Product
 
 
 
[…***…]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Confidential Treatment Requested
B-1

--------------------------------------------------------------------------------

 
 